



SABRA HEALTH CARE REIT, INC.
2009 PERFORMANCE INCENTIVE PLAN


(Effective April 14, 2020)


1. PURPOSE OF PLAN
The purpose of this Sabra Health Care REIT, Inc. 2009 Performance Incentive Plan
(this “Plan”) of Sabra Health Care REIT, Inc., a Maryland corporation (the
“Corporation”), is to promote the success of the Corporation and to increase
stockholder value by providing an additional means through the grant of awards
to attract, motivate, retain and reward selected employees and other eligible
persons.
2.     ELIGIBILITY
The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation’s
compliance with any other applicable laws. An Eligible Person who has been
granted an award (a “participant”) may, if otherwise eligible, be granted
additional awards if the Administrator shall so determine. As used herein,
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.
3.     PLAN ADMINISTRATION
3.1
The Administrator. This Plan shall be administered by and all awards under this
Plan shall be authorized by the Administrator. The “Administrator” means the
Board or one or more committees appointed by the Board or another committee
(within its delegated authority) to administer all or certain aspects of this
Plan. Any such committee shall be comprised solely of one or more directors or
such number of directors as may be required under applicable law. A committee
may delegate some or all of its authority to another committee so constituted.
The Board or a committee comprised solely of directors may also delegate, to the
extent permitted by the Maryland General Corporation Law and any other



    1



--------------------------------------------------------------------------------





applicable law, to one or more officers of the Corporation, its powers under
this Plan (a) to designate the officers and employees of the Corporation and its
Subsidiaries who will receive grants of awards under this Plan, and (b) to
determine the number of shares subject to, and the other terms and conditions
of, such awards. The Board may delegate different levels of authority to
different committees with administrative and grant authority under this Plan.
Unless otherwise provided in the Bylaws of the Corporation or the applicable
charter of any Administrator: (a) a majority of the members of the acting
Administrator shall constitute a quorum, and (b) the vote of a majority of the
members present assuming the presence of a quorum or the unanimous written
consent of the members of the Administrator shall constitute action by the
acting Administrator.
3.2
Powers of the Administrator. Subject to the express provisions of this Plan, the
Administrator is authorized and empowered to do all things necessary or
desirable in connection with the authorization of awards and the administration
of this Plan (in the case of a committee or delegation to one or more officers,
within any express limits on the authority delegated to that committee or
person(s)), including, without limitation, the authority to:

(a)
determine eligibility and, from among those persons determined to be eligible,
the particular Eligible Persons who will receive an award under this Plan;

(b)
grant awards to Eligible Persons, determine the price (if any) at which
securities will be offered or awarded and the number of securities to be offered
or awarded to any of such persons (in the case of securities-based awards),
determine the other specific terms and conditions of awards consistent with the
express limits of this Plan, establish the installments (if any) in which such
awards shall become exercisable or shall vest (which may include, without
limitation, performance and/or time-based schedules), or determine that no
delayed exercisability or vesting is required, establish any applicable
performance-based exercisability or vesting requirements, determine the
circumstances in which any performance-based goals (or the applicable measure of
performance) will be adjusted and the nature and impact of any such adjustment,
determine the extent (if any) to which any applicable exercise and vesting
requirements have been satisfied, establish the events (if any) on which
exercisability or vesting may accelerate (which may include, without limitation,
retirement and other specified terminations of employment or services, or other
circumstances), and establish the events (if any) of termination, expiration or
reversion of such awards;

(c)
approve the forms of any award agreements (which need not be identical either as
to type of award or among participants);



2


 

--------------------------------------------------------------------------------





(d)
construe and interpret this Plan and any agreements defining the rights and
obligations of the Corporation, its Subsidiaries, and participants under this
Plan, make any and all determinations under this Plan and any such agreements,
further define the terms used in this Plan, and prescribe, amend and rescind
rules and regulations relating to the administration of this Plan or the awards
granted under this Plan;

(e)
cancel, modify, or waive the Corporation’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding awards, subject to any
required consent under Section 8.6.5;

(f)
accelerate, waive or extend the vesting or exercisability, or modify or extend
the term of, any or all such outstanding awards (in the case of options or stock
appreciation rights, within the maximum seven-year term of such awards) in such
circumstances as the Administrator may deem appropriate (including, without
limitation, in connection with a retirement or other termination of employment
or services or other circumstances) subject to any required consent under
Section 8.6.5;

(g)
adjust the number of shares of Common Stock subject to any award, adjust the
price of any or all outstanding awards or otherwise waive or change previously
imposed terms and conditions, in such circumstances as the Administrator may
deem appropriate, in each case subject to Sections 4 and 8.6 (and subject to the
no repricing provision below);

(h)
determine the date of grant of an award, which may be a designated date after
but not before the date of the Administrator’s action to approve the award
(unless otherwise designated by the Administrator, the date of grant of an award
shall be the date upon which the Administrator took the action approving the
award);

(i)
determine whether, and the extent to which, adjustments are required pursuant to
Section 7 hereof and take any other actions contemplated by Section 7 in
connection with the occurrence of an event of the type described in Section 7;

(j)
acquire or settle (subject to Sections 7 and 8.6) rights under awards in cash,
stock of equivalent value, or other consideration (subject to the no repricing
provision below); and

(k)
determine the fair market value of the Common Stock or awards under this Plan
from time to time and/or the manner in which such value will be determined.

Notwithstanding anything to the contrary in this Plan and except for an
adjustment pursuant to Section 7.1 or a repricing approved by stockholders, in
no


3


 

--------------------------------------------------------------------------------





case may the Administrator (1) amend an outstanding stock option or SAR to
reduce the exercise price or base price of the award, (2) cancel, exchange, or
surrender an outstanding stock option or SAR in exchange for cash or other
awards for the purpose of repricing the award, or (3) cancel, exchange, or
surrender an outstanding stock option or SAR in exchange for an option or SAR
with an exercise or base price that is less than the exercise or base price of
the original award.
3.3
Binding Determinations. Any determination or other action taken by, or inaction
of, the Corporation, any Subsidiary, or the Administrator relating or pursuant
to this Plan (or any award made under this Plan) and within its authority
hereunder or under applicable law shall be within the absolute discretion of
that entity or body and shall be conclusive and binding upon all persons.
Neither the Board nor any other Administrator, nor any member thereof or person
acting at the direction thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with this Plan (or any award made under this Plan), and all such persons shall
be entitled to indemnification and reimbursement by the Corporation in respect
of any claim, loss, damage or expense (including, without limitation, attorneys’
fees) arising or resulting therefrom to the fullest extent permitted by law
and/or under any directors and officers liability insurance coverage that may be
in effect from time to time. Neither the Board nor any other Administrator, nor
any member thereof or person acting at the direction thereof, nor the
Corporation or any of its Subsidiaries, shall be liable for any damages of a
participant should an option intended as an ISO (as defined below) fail to meet
the requirements of the Internal Revenue Code of 1986, as amended (the “Code”),
applicable to ISOs, should any other award(s) fail to qualify for any intended
tax treatment, should any award grant or other action with respect thereto not
satisfy Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or otherwise for any tax or other liability
imposed on a participant with respect to an award.

3.4
Reliance on Experts. In making any determination or in taking or not taking any
action under this Plan, the Administrator may obtain and may rely upon the
advice of experts, including employees and professional advisors to the
Corporation. No director, officer or agent of the Corporation or any of its
Subsidiaries shall be liable for any such action or determination taken or made
or omitted in good faith.

3.5
Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.

4.     SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS
4.1
Shares Available. Subject to the provisions of Section 7.1, the capital stock
that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury



4


 

--------------------------------------------------------------------------------





shares. For purposes of this Plan, “Common Stock” shall mean the common stock of
the Corporation and such other securities or property as may become the subject
of awards under this Plan, or may become subject to such awards, pursuant to an
adjustment made under Section 7.1.
4.2
Share Limits. The maximum number of shares of Common Stock that may be delivered
pursuant to new awards granted to Eligible Persons under this Plan on or after
the Effective Date (the “Share Limit”) is equal to (1) 8,890,000 shares of
Common Stock, less (2) the number of any shares subject to awards granted under
this Plan after December 31, 2019 and on or before the date of stockholder
approval of this Plan in 2020 (with any shares subject to such awards that are
“Full-Value Awards” being counted against the Share Limit based on the 1.25
Full-Value Award ratio specified below), plus (3) any shares that become
available pursuant to the share counting rules in Section 4.3.

Shares issued in respect of any “Full-Value Award” granted under this Plan shall
be counted against the foregoing Share Limit as 1.25 shares for every one share
actually issued in connection with such award. (For example, if a stock bonus of
100 shares of Common Stock is granted under this Plan, 125 shares shall be
counted against the Share Limit in connection with that award.) For this
purpose, a “Full-Value Award” means any award under this Plan that is not a
stock option grant or a stock appreciation right grant.
The following limits also apply with respect to awards granted under this Plan:
(a)
The maximum number of shares of Common Stock that may be delivered pursuant to
options qualified as incentive stock options granted under this Plan is
13,000,000 shares.

(b)
Non-employee directors shall be subject to the limits of this Section 4.2(b).
The aggregate compensation paid by the Corporation to a non-employee director
for the non-employee director’s service on the Board (including any committees
of the Board) for a particular calendar year shall not exceed $600,000. For
purposes of this Section 4.2(b), a “non-employee director” is an individual who
is a member of the Board who is not then an officer or employee of the
Corporation or one of its Subsidiaries. The limit of this Section 4.2(b) does
not apply to, and shall be determined without taking into account, any
compensation paid to an individual for the individual’s service in any capacity
(including, without limitation, as an officer, employee or consultant of the
Corporation or any of its Subsidiaries) other than as a non-employee director.
For purposes of this Section 4.2(b), an equity award that the Corporation
determines is subject to FASB ASC Topic 718 (or any replacement accounting
rule(s)) that is granted to a non-employee director for the non-employee
director’s service on the Board shall count against the limit of this Section
4.2(b) in the year that the award is granted based on the grant date fair value
of the



5


 

--------------------------------------------------------------------------------





award (as such grant date fair value is determined in accordance with FASB ASC
Topic 718 or any replacement accounting rule(s)), and, for clarity, not when the
award vests, is exercised, or is paid. For purposes of this Section 4.2(b), cash
compensation for the non-employee director’s service shall count against the
limit of this Section 4.2(b) in the year that the services are rendered, whether
or not payment is deferred or otherwise payable in a different year. The limit
of this Section 4.2(b) does not apply to, and shall be determined without taking
into account, any payment or reimbursement of expenses, indemnification and
similar payments, payments for directors and officers (or similar) insurance,
non-compensatory payments, and earnings (including, without limitation, dividend
equivalents) on compensation that is deferred. The limit of this Section 4.2(b)
applies on an individual basis and not on an aggregate basis to all non-employee
directors as a group.
The Full-Value Award premium counting ratio shall apply in determining the Share
Limit, but shall not apply to any other share limits contained in this Plan.
Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.
4.3
Awards Settled in Cash; Share Limit Counting Rules. Except as provided in the
next sentence, shares that are subject to or underlie awards granted under this
Plan which expire or for any reason are cancelled or terminated, are forfeited,
fail to vest, or for any other reason are not paid or delivered under this Plan
shall again be available for subsequent awards under this Plan. Shares that are
exchanged by a participant or withheld by the Corporation as full or partial
payment in connection with any stock option or stock appreciation right granted
under this Plan, as well as any shares exchanged by a participant or withheld by
the Corporation or one of its Subsidiaries to satisfy the tax withholding
obligations related to any stock option or stock appreciation right granted
under this Plan, shall not be available for subsequent awards under this Plan.
Shares that are exchanged by a participant or withheld by the Corporation as
full or partial payment in connection with any Full-Value Award granted under
this Plan, as well as any shares exchanged by a participant or withheld by the
Corporation or one of its Subsidiaries to satisfy the statutory minimum tax
withholding obligations (but not any additional tax withholding obligations)
related to any Full-Value Award granted under this Plan, shall not be counted
against the Share Limit and shall be available for subsequent awards under this
Plan, provided that any one (1) share so exchanged or withheld in connection
with any Full-Value Award shall be credited as 1.25 shares when determining the
number of shares that shall again become available for subsequent awards under
this Plan if, upon grant, the shares underlying the related Full-Value Award
were counted as 1.25 shares against the Share Limit. To the extent that an award
granted under this Plan is settled in cash or a form other than shares of Common
Stock, the shares that would have been delivered had there been no such cash or
other settlement shall not be counted



6


 

--------------------------------------------------------------------------------





against the Share Limit and shall be available for subsequent awards under this
Plan. In the event that shares of Common Stock are delivered in respect of a
dividend equivalent right granted under this Plan, the number of shares
delivered with respect to the award shall be counted against the Share Limit.
(For purposes of clarity, if 1,000 dividend equivalent rights are granted and
outstanding when the Corporation pays a dividend, and 50 shares are delivered in
payment of those rights with respect to that dividend, 62.5 shares (after giving
effect to the Full-Value Award premium counting rules) shall be counted against
the Share Limit). To the extent that shares of Common Stock are delivered
pursuant to the exercise of a stock appreciation right or stock option granted
under this Plan, the number of underlying shares as to which the exercise
related shall be counted against the Share Limit, as opposed to only counting
the shares actually issued. (For purposes of clarity, if a stock appreciation
right relates to 100,000 shares and is exercised at a time when the payment due
to the participant is 15,000 shares, 100,000 shares shall be counted against the
Share Limit with respect to such exercise.) The Corporation may not increase the
Share Limit by repurchasing shares of Common Stock on the market (by using cash
received through the exercise of stock options or otherwise). Refer to Section
8.10 for application of the foregoing share limits with respect to assumed
awards.
4.4
Reservation of Shares; No Fractional Shares; Minimum Issue. The Corporation
shall at all times reserve a number of shares of Common Stock sufficient to
cover the Corporation’s obligations and contingent obligations to deliver shares
with respect to awards then outstanding under this Plan (exclusive of any
dividend equivalent obligations to the extent the Corporation has the right to
settle such rights in cash). No fractional shares shall be delivered under this
Plan. The Administrator may pay cash in lieu of any fractional shares in
settlements of awards under this Plan. No fewer than 100 shares may be purchased
on exercise of any award (or, in the case of stock appreciation or purchase
rights, no fewer than 100 rights may be exercised at any one time) unless the
total number purchased or exercised is the total number at the time available
for purchase or exercise under the award.

5.     AWARDS
5.1
Type and Form of Awards. The Administrator shall determine the type or types of
award(s) to be made to each selected Eligible Person. Awards may be granted
singly, in combination or in tandem. Awards also may be made in combination or
in tandem with, in replacement of, as alternatives to, or as the payment form
for grants or rights under any other employee or compensation plan of the
Corporation or one of its Subsidiaries. The types of awards that may be granted
under this Plan are (subject, in each case, to the no repricing provisions of
Section 3.2):



7


 

--------------------------------------------------------------------------------





5.1.1
Stock Options. A stock option is the grant of a right to purchase a specified
number of shares of Common Stock during a specified period as determined by the
Administrator. An option may be intended as an incentive stock option within the
meaning of Section 422 of the Code (an “ISO”) or a nonqualified stock option (an
option not intended to be an ISO). The award or other agreement for an option
will indicate if the option is intended as an ISO; otherwise it will be deemed
to be a nonqualified stock option. The maximum term of each option (ISO or
nonqualified) shall be seven (7) years. The per share exercise price for each
option shall be not less than 100% of the fair market value of a share of Common
Stock on the date of grant of the option. When an option is exercised, the
exercise price for the shares to be purchased shall be paid in full in cash or
such other method permitted by the Administrator consistent with Section 5.4.

5.1.2
Additional Rules Applicable to ISOs. To the extent that the aggregate fair
market value (determined at the time of grant of the applicable option) of stock
with respect to which ISOs first become exercisable by a participant in any
calendar year exceeds $100,000, taking into account both Common Stock subject to
ISOs under this Plan and stock subject to ISOs under all other plans of the
Corporation or one of its Subsidiaries (or any parent or predecessor corporation
to the extent required by and within the meaning of Section 422 of the Code and
the regulations promulgated thereunder), such options shall be treated as
nonqualified stock options. In reducing the number of options treated as ISOs to
meet the $100,000 limit, the most recently granted options shall be reduced
first. To the extent a reduction of simultaneously granted options is necessary
to meet the $100,000 limit, the Administrator may, in the manner and to the
extent permitted by law, designate which shares of Common Stock are to be
treated as shares acquired pursuant to the exercise of an ISO. ISOs may only be
granted to employees of the Corporation or one of its subsidiaries (for this
purpose, the term “subsidiary” is used as defined in Section 424(f) of the Code,
which generally requires an unbroken chain of ownership of at least 50% of the
total combined voting power of all classes of stock of each subsidiary in the
chain beginning with the Corporation and ending with the subsidiary in
question). There shall be imposed in any award agreement relating to ISOs such
other terms and conditions as from time to time are required in order that the
option be an “incentive stock option” as that term is defined in Section 422 of
the Code. No ISO may be granted to any person who, at the time the option is
granted, owns (or is deemed to own under Section 424(d) of the Code) shares of
outstanding Common Stock possessing more than 10% of the total combined voting
power of all classes of stock of the Corporation, unless the exercise price of
such option is at least 110% of the fair market value of the stock subject to
the option and such option by its terms is not exercisable after the



8


 

--------------------------------------------------------------------------------





expiration of five years from the date such option is granted. If an
otherwise-intended ISO fails to meet the applicable requirements of Section 422
of the Code, the option shall be a nonqualified stock option.
5.1.3
Stock Appreciation Rights. A stock appreciation right or “SAR” is a right to
receive a payment, in cash and/or Common Stock, equal to the excess of the fair
market value of a specified number of shares of Common Stock on the date the SAR
is exercised over the “base price” of the award, which base price shall be set
forth in the applicable award agreement and shall be not less than 100% of the
fair market value of a share of Common Stock on the date of grant of the SAR.
The maximum term of a SAR shall be seven (7) years.

5.1.4
Other Awards. The other types of awards that may be granted under this Plan
include: (a) stock bonuses, restricted stock, performance stock, stock units,
phantom stock, dividend equivalents, or similar rights to purchase or acquire
shares, whether at a fixed or variable price (or no price) or ratio related to
the Common Stock, and any of which may (but need not) be fully vested at grant
or vest upon the passage of time, the occurrence of one or more events, or the
satisfaction of performance criteria or other conditions, or any combination
thereof; (b) any similar securities with a value derived from the value of or
related to the Common Stock and/or returns thereon; or (c) cash awards. The
types of cash awards that may be granted under this Plan include the opportunity
to receive a payment for the achievement of one or more goals established by the
Administrator, on such terms as the Administrator may provide, as well as
discretionary cash awards. Dividend equivalent rights may be granted as a
separate award or in connection with another award under this Plan; provided,
however, that dividend equivalent rights may not be granted in connection with a
stock option or SAR granted under this Plan. In addition, any dividends and/or
dividend equivalents as to the portion of an award that is subject to
unsatisfied vesting requirements will be subject to termination and forfeiture
to the same extent as the corresponding portion of the award to which they
relate in the event the applicable vesting requirements are not satisfied.

5.2
Award Agreements. Each award shall be evidenced by either (1) a written award
agreement in a form approved by the Administrator and executed by the
Corporation by an officer duly authorized to act on its behalf, or (2) an
electronic notice of award grant in a form approved by the Administrator and
recorded by the Corporation (or its designee) in an electronic recordkeeping
system used for the purpose of tracking award grants under this Plan generally
(in each case, an “award agreement”), as the Administrator may provide and, in
each case and if required by the Administrator, executed or otherwise
electronically accepted by the recipient of the award in such form and manner as
the Administrator may



9


 

--------------------------------------------------------------------------------





require. The Administrator may authorize any officer of the Corporation (other
than the particular award recipient) to execute any or all award agreements on
behalf of the Corporation.
5.3
Deferrals and Settlements. Payment of awards may be in the form of cash, Common
Stock, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions (if any) as it may impose. The
Administrator may also require or permit participants to elect to defer the
issuance of shares or the settlement of awards in cash under such rules and
procedures as it may establish under this Plan. The Administrator may also
provide that deferred settlements include the payment or crediting of interest
or other earnings on the deferral amounts, or the payment or crediting of
dividend equivalents where the deferred amounts are denominated in shares.

5.4
Consideration for Common Stock or Awards. The purchase price (if any) for any
award granted under this Plan or the Common Stock to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:

•
services rendered by the recipient of such award;

•
cash, check payable to the order of the Corporation, or electronic funds
transfer;

•
notice and third party payment in such manner as may be authorized by the
Administrator;

•
the delivery of previously owned shares of Common Stock;

•
by a reduction in the number of shares otherwise deliverable pursuant to the
award; or

•
subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law. Shares of Common Stock
used to satisfy the exercise price of an option shall be valued at their fair
market value on the date of exercise. The Corporation will not be obligated to
deliver any shares unless and until it receives full payment of the exercise or
purchase price therefor and any related withholding obligations under Section
8.5 and any other conditions to exercise or purchase have been satisfied. Unless
otherwise expressly provided in the applicable award agreement, the
Administrator may at


10


 

--------------------------------------------------------------------------------





any time eliminate or limit a participant’s ability to pay any purchase or
exercise price of any award or shares by any method other than cash payment to
the Corporation.
5.5
Definition of Fair Market Value. For purposes of this Plan, “fair market value”
shall mean, unless otherwise determined or provided by the Administrator in the
circumstances, the closing price (in regular trading) for a share of Common
Stock as furnished by the National Association of Securities Dealers, Inc. (the
“NASD”) through the Nasdaq Global Market Reporting System (the “Global Market”)
for the date in question or, if no sales of Common Stock were reported by the
NASD on the Global Market on that date, the closing price (in regular trading)
for a share of Common Stock as furnished by the NASD through the Global Market
for the next preceding day on which sales of Common Stock were reported by the
NASD. The Administrator may, however, provide with respect to one or more awards
that the fair market value shall equal the closing price (in regular trading)
for a share of Common Stock as furnished by the NASD through the Global Market
on the last trading day preceding the date in question or the average of the
high and low trading prices of a share of Common Stock as furnished by the NASD
through the Global Market for the date in question or the most recent trading
day. If the Common Stock is no longer listed or is no longer actively traded on
the Global Market as of the applicable date, the fair market value of the Common
Stock shall be the value as reasonably determined by the Administrator for
purposes of the award in the circumstances. The Administrator also may adopt a
different methodology for determining fair market value with respect to one or
more awards if a different methodology is necessary or advisable to secure any
intended favorable tax, legal or other treatment for the particular award(s)
(for example, and without limitation, the Administrator may provide that fair
market value for purposes of one or more awards will be based on an average of
closing prices (or the average of high and low daily trading prices) for a
specified period preceding the relevant date).

5.6
Transfer Restrictions.

5.6.1
Limitations on Exercise and Transfer. Unless otherwise expressly provided in (or
pursuant to) this Section 5.6 or required by applicable law: (a) all awards are
non-transferable and shall not be subject in any manner to sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance or charge; (b) awards
shall be exercised only by the participant; and (c) amounts payable or shares
issuable pursuant to any award shall be delivered only to (or for the account
of) the participant.

5.6.2
Exceptions. The Administrator may permit awards to be exercised by and paid to,
or otherwise transferred to, other persons or entities pursuant to such
conditions and procedures, including limitations on subsequent transfers, as the
Administrator may, in its sole discretion, establish in



11


 

--------------------------------------------------------------------------------





writing. Any permitted transfer shall be subject to compliance with applicable
federal and state securities laws and shall not be for value (other than nominal
consideration, settlement of marital property rights, or for interests in an
entity in which more than 50% of the voting interests are held by the Eligible
Person or by the Eligible Person’s family members).
5.6.3
Further Exceptions to Limits on Transfer. The exercise and transfer restrictions
in Section 5.6.1 shall not apply to:

(a)
transfers to the Corporation (for example, in connection with the expiration or
termination of the award),

(b)
the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,

(c)
subject to any applicable limitations on ISOs, transfers to a family member (or
former family member) pursuant to a domestic relations order if received by the
Administrator,

(d)
if the participant has suffered a disability, permitted transfers or exercises
on behalf of the participant by his or her legal representative, or

(e)
the authorization by the Administrator of “cashless exercise” procedures with
third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and the
express authorization of the Administrator.

5.7
International Awards. One or more awards may be granted to Eligible Persons who
provide services to the Corporation or one of its Subsidiaries outside of the
United States. Any awards granted to such persons may be granted pursuant to the
terms and conditions of any applicable sub-plans, if any, appended to this Plan
and approved by the Administrator from time to time. The awards so granted need
not comply with other specific terms of this Plan, provided that stockholder
approval of any deviation from the specific terms of this Plan is not required
by applicable law or any applicable listing agency.

6.     EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON AWARDS
6.1
General. The Administrator shall establish the effect (if any) of a termination
of employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award. If the participant is not an employee of the
Corporation or one of its Subsidiaries, is not a member of the Board, and
provides other services to the Corporation or one of its Subsidiaries, the
Administrator shall



12


 

--------------------------------------------------------------------------------





be the sole judge for purposes of this Plan (unless a contract or the award
otherwise provides) of whether the participant continues to render services to
the Corporation or one of its Subsidiaries and the date, if any, upon which such
services shall be deemed to have terminated.
6.2
Events Not Deemed Terminations of Service. Unless the express policy of the
Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, or except as otherwise required by applicable law, the employment
relationship shall not be considered terminated in the case of (a) sick leave,
(b) military leave, or (c) any other leave of absence authorized by the
Corporation or one of its Subsidiaries, or the Administrator; provided that,
unless reemployment upon the expiration of such leave is guaranteed by contract
or law or the Administrator otherwise provides, such leave is for a period of
not more than three months. In the case of any employee of the Corporation or
one of its Subsidiaries on an approved leave of absence, continued vesting of
the award while on leave from the employ of the Corporation or one of its
Subsidiaries may be suspended until the employee returns to service, unless the
Administrator otherwise provides or applicable law otherwise requires. In no
event shall an award be exercised after the expiration of the term set forth in
the applicable award agreement.

6.3
Effect of Change of Subsidiary Status. For purposes of this Plan and any award,
if an entity ceases to be a Subsidiary of the Corporation a termination of
employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of the Corporation or another Subsidiary that
continues as such after giving effect to the transaction or other event giving
rise to the change in status unless the Subsidiary that is sold, spun-off or
otherwise divested (or its successor or a direct or indirect parent of such
Subsidiary or successor) assumes the Eligible Person’s award(s) in connection
with such transaction.

7.     ADJUSTMENTS; ACCELERATION
7.1
Adjustments. Subject to Section 7.2, upon (or, as may be necessary to effect the
adjustment, immediately prior to): any reclassification, recapitalization, stock
split (including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation, conversion or other
reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Stock; or any exchange of Common Stock or
other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Administrator
shall equitably and proportionately adjust (1) the number and type of shares of
Common Stock (or other securities) that thereafter may be made the subject of
awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan), (2) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any outstanding
awards, (3) the grant, purchase,



13


 

--------------------------------------------------------------------------------





or exercise price (which term includes the base price of any SAR or similar
right) of any outstanding awards, and/or (4) the securities, cash or other
property deliverable upon exercise or payment of any outstanding awards, in each
case to the extent necessary to preserve (but not increase) the level of
incentives intended by this Plan and the then-outstanding awards.
Without limiting the generality of Section 3.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.
7.2
Corporate Transactions - Assumption and Termination of Awards. Upon the
occurrence of any of the following: any merger, combination, consolidation, or
other reorganization in connection with which the Corporation does not survive
(or does not survive as a public company in respect of its Common Stock); any
exchange of Common Stock or other securities of the Corporation in connection
with which the Corporation does not survive (or does not survive as a public
company in respect of its Common Stock); a sale of all or substantially all the
business, stock or assets of the Corporation in connection with which the
Corporation does not survive (or does not survive as a public company in respect
of its Common Stock); a dissolution of the Corporation; or any other event in
which the Corporation does not survive (or does not survive as a public company
in respect of its Common Stock); then the Administrator may make provision for a
cash payment in settlement of, or for the termination, assumption, substitution
or exchange of any or all outstanding awards or the cash, securities or property
deliverable to the holder of any or all outstanding awards, based upon, to the
extent relevant under the circumstances, the distribution or consideration
payable to holders of the Common Stock upon or in respect of such event. Upon
the occurrence of any event described in the preceding sentence, then, unless
the Administrator has made a provision for the substitution, assumption,
exchange or other continuation or settlement of the award or the award would
otherwise continue in accordance with its terms in the circumstances: (1) unless
otherwise provided in the applicable award agreement, each then-outstanding
option and SAR shall become fully vested, all shares of restricted stock then
outstanding shall fully vest free of restrictions, and each other award granted
under this Plan that is then outstanding shall become payable to the holder of
such award (with any performance goals applicable to the award in each case
being deemed met, unless otherwise provided in the award agreement, at the
“target” performance level); and (2) each award (including any award or portion
thereof that, by its terms, does not accelerate and vest in the circumstances)
shall terminate upon the related event; provided that the holder of an option or
SAR shall be given reasonable advance notice of the impending termination and a
reasonable opportunity to exercise his or her outstanding vested options and
SARs (after giving effect to any accelerated vesting required in the
circumstances) in accordance with their terms before the termination of such
awards (except that in



14


 

--------------------------------------------------------------------------------





no case shall more than ten days’ notice of the impending termination be
required and any acceleration of vesting and any exercise of any portion of an
award that is so accelerated may be made contingent upon the actual occurrence
of the event).
Without limiting the preceding paragraph, in connection with any event referred
to in the preceding paragraph or any change in control event defined in any
applicable award agreement, the Administrator may, in its discretion, provide
for the accelerated vesting of any award or awards as and to the extent
determined by the Administrator in the circumstances.
The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award. In the case of an option, SAR or similar right as to which
the per share amount payable upon or in respect of such event is less than or
equal to the exercise or base price of the award, the Administrator may
terminate such award in connection with an event referred to in this Section 7.2
without any payment in respect of such award.
In any of the events referred to in this Section 7.2, the Administrator may take
such action contemplated by this Section 7.2 prior to such event (as opposed to
on the occurrence of such event) to the extent that the Administrator deems the
action necessary to permit the participant to realize the benefits intended to
be conveyed with respect to the underlying shares. Without limiting the
generality of the foregoing, the Administrator may deem an acceleration and/or
termination to occur immediately prior to the applicable event and, in such
circumstances, will reinstate the original terms of the award if an event giving
rise to an acceleration and/or termination does not occur.
Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.
7.3
Other Acceleration Rules. The Administrator may override the provisions of
Section 7.2 by express provision in the award agreement and may accord any
Eligible Person a right to refuse any acceleration, whether pursuant to the
award agreement or otherwise, in such circumstances as the Administrator may
approve. The portion of any ISO accelerated in connection with an event referred
to in Section 7.2 (or such other circumstances as may trigger accelerated
vesting of the award) shall remain exercisable as an ISO only to the extent the
applicable $100,000 limitation on ISOs is not exceeded. To the extent exceeded,
the accelerated portion of the option shall be exercisable as a nonqualified
stock option under the Code.



15


 

--------------------------------------------------------------------------------





8.     OTHER PROVISIONS
8.1
Compliance with Laws. This Plan, the granting and vesting of awards under this
Plan, the offer, issuance and delivery of shares of Common Stock, and/or the
payment of money under this Plan or under awards are subject to compliance with
all applicable federal, state local and foreign laws, rules and regulations
(including but not limited to state and federal securities law and federal
margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith. The person acquiring any
securities under this Plan will, if requested by the Corporation or one of its
Subsidiaries, provide such assurances and representations to the Corporation or
one of its Subsidiaries as the Administrator may deem necessary or desirable to
assure compliance with all applicable legal and accounting requirements.

8.2
No Rights to Award. No person shall have any claim or rights to be granted an
award (or additional awards, as the case may be) under this Plan, subject to any
express contractual rights (set forth in a document other than this Plan) to the
contrary.

8.3
No Employment/Service Contract. Nothing contained in this Plan (or in any other
documents under this Plan or in any award) shall confer upon any Eligible Person
or other participant any right to continue in the employ or other service of the
Corporation or one of its Subsidiaries, constitute any contract or agreement of
employment or other service or affect an employee’s status as an employee at
will, nor shall interfere in any way with the right of the Corporation or one of
its Subsidiaries to change a person’s compensation or other benefits, or to
terminate his or her employment or other service, with or without cause. Nothing
in this Section 8.3, however, is intended to adversely affect any express
independent right of such person under a separate employment or service contract
other than an award agreement.

8.4
Plan Not Funded. Awards payable under this Plan shall be payable in shares or
from the general assets of the Corporation, and no special or separate reserve,
fund or deposit shall be made to assure payment of such awards. No participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including shares of Common Stock, except as expressly
otherwise provided) of the Corporation or one of its Subsidiaries by reason of
any award hereunder. Neither the provisions of this Plan (or of any related
documents), nor the creation or adoption of this Plan, nor any action taken
pursuant to the provisions of this Plan shall create, or be construed to create,
a trust of any kind or a fiduciary relationship between the Corporation or one
of its Subsidiaries and any participant, beneficiary or other person. To the
extent that a participant, beneficiary or other person acquires a right to
receive payment



16


 

--------------------------------------------------------------------------------





pursuant to any award hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Corporation.
8.5
Tax Withholding. Upon any exercise, vesting, or payment of any award or upon the
disposition of shares of Common Stock acquired pursuant to the exercise of an
ISO prior to satisfaction of the holding period requirements of Section 422 of
the Code, or upon any other tax withholding event with respect to any award, the
Corporation or one of its Subsidiaries shall have the right at its option to:

(a)
require the participant (or the participant’s personal representative or
beneficiary, as the case may be) to pay or provide for payment of the amount of
any taxes which the Corporation or one of its Subsidiaries may be required or
permitted to withhold with respect to such award event or payment; or

(b)
deduct from any amount otherwise payable in cash (whether related to the award
or otherwise) to the participant (or the participant’s personal representative
or beneficiary, as the case may be) the amount of any taxes which the
Corporation or one of its Subsidiaries may be required or permitted to withhold
with respect to such award event or payment.

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) require or grant (either at the time of
the award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy any applicable
withholding obligation on exercise, vesting or payment.
8.6
Effective Date, Termination and Suspension, Amendments.

8.6.1
Effective Date. This version of the Plan is effective as of April 14, 2020, the
date of its approval by the Board (the “Effective Date”). This Plan shall be
submitted for and subject to stockholder approval no later than twelve months
after the Effective Date. Unless earlier terminated by the Board and subject to
any extension that may be approved by stockholders, this Plan shall terminate at
the close of business on the day before the tenth anniversary of the Effective
Date. After the termination of this Plan either upon such stated termination
date or its earlier termination by the Board, no additional awards may be
granted under this Plan, but previously granted awards (and the authority of the
Administrator with respect thereto, including the authority to amend such
awards) shall



17


 

--------------------------------------------------------------------------------





remain outstanding in accordance with their applicable terms and conditions and
the terms and conditions of this Plan.
8.6.2
Board Authorization. The Board may, at any time, terminate or, from time to
time, amend, modify or suspend this Plan, in whole or in part. No awards may be
granted during any period that the Board suspends this Plan.

8.6.3
Stockholder Approval. To the extent then required by applicable law or deemed
necessary or advisable by the Board, any amendment to this Plan shall be subject
to stockholder approval. In addition, the no repricing provision included in
Section 3.2 may not be amended without shareholder approval.

8.6.4
Amendments to Awards. Without limiting any other express authority of the
Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the no-repricing provision of Section
3.2(g).

8.6.5
Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of this Plan or amendment of any outstanding award agreement shall,
without written consent of the participant, affect in any manner materially
adverse to the participant any rights or benefits of the participant or
obligations of the Corporation under any award granted under this Plan prior to
the effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.

8.7
Privileges of Stock Ownership. Except as otherwise expressly authorized by the
Administrator, a participant shall not be entitled to any privilege of stock
ownership as to any shares of Common Stock not actually delivered to and held of
record by the participant. Except as expressly required by Section 7.1 or
otherwise expressly provided by the Administrator, no adjustment will be made
for dividends or other rights as a stockholder for which a record date is prior
to such date of delivery.

8.8
Governing Law; Construction; Severability.

8.8.1
Choice of Law. This Plan, the awards, all documents evidencing awards and all
other related documents shall be governed by, and construed in



18


 

--------------------------------------------------------------------------------





accordance with the laws of the State of Maryland, notwithstanding any Maryland
or other conflict of law provision to the contrary.
8.8.2
Severability. If a court of competent jurisdiction holds any provision invalid
and unenforceable, the remaining provisions of this Plan shall continue in
effect.

8.9
Captions. Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

8.10
Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other
Corporation. Awards may be granted to Eligible Persons in substitution for or in
connection with an assumption of employee stock options, SARs, restricted stock
or other stock-based awards granted by other entities to persons who are or who
will become Eligible Persons in respect of the Corporation or one of its
Subsidiaries, in connection with a distribution, merger or other reorganization
by or with the granting entity or an affiliated entity, or the acquisition by
the Corporation or one of its Subsidiaries, directly or indirectly, of all or a
substantial part of the stock or assets of the employing entity. The awards so
granted need not comply with other specific terms of this Plan, provided the
awards reflect adjustments giving effect to the assumption or substitution
consistent with any conversion applicable to the common stock (or the securities
otherwise subject to the award) in the transaction and any change in the issuer
of the security. Any shares that are delivered and any awards that are granted
by, or become obligations of, the Corporation, as a result of the assumption by
the Corporation of, or in substitution for, outstanding awards previously
granted or assumed by an acquired company (or previously granted or assumed by a
predecessor employer (or direct or indirect parent thereof) in the case of
persons that become employed by the Corporation or one of its Subsidiaries in
connection with a business or asset acquisition or similar transaction) shall
not be counted against the Share Limit or other limits on the number of shares
available for issuance under this Plan.

8.11
Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to limit
the authority of the Board or the Administrator to grant awards or authorize any
other compensation, with or without reference to the Common Stock, under any
other plan or authority.

8.12
No Corporate Action Restriction. The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Corporation or any Subsidiary (or any of
their respective shareholders, boards of directors or committees thereof (or any
subcommittees), as the case may be) to make or authorize: (a) any adjustment,
recapitalization, reorganization or other change in the capital structure or
business



19


 

--------------------------------------------------------------------------------





of the Corporation or any Subsidiary, (b) any merger, amalgamation,
consolidation or change in the ownership of the Corporation or any Subsidiary,
(c) any issue of bonds, debentures, capital, preferred or prior preference stock
ahead of or affecting the capital stock (or the rights thereof) of the
Corporation or any Subsidiary, (d) any dissolution or liquidation of the
Corporation or any Subsidiary, (e) any sale or transfer of all or any part of
the assets or business of the Corporation or any Subsidiary, (f) any other
award, grant, or payment of incentives or other compensation under any other
plan or authority (or any other action with respect to any benefit, incentive or
compensation), or (g) any other corporate act or proceeding by the Corporation
or any Subsidiary. No participant, beneficiary or any other person shall have
any claim under any award or award agreement against any member of the Board or
the Administrator, or the Corporation or any employees, officers or agents of
the Corporation or any Subsidiary, as a result of any such action. Awards need
not be structured so as to be deductible for tax purposes.
8.13
Other Company Benefit and Compensation Programs. Payments and other benefits
received by a participant under an award made pursuant to this Plan shall not be
deemed a part of a participant’s compensation for purposes of the determination
of benefits under any other employee welfare or benefit plans or arrangements,
if any, provided by the Corporation or any Subsidiary, except where the
Administrator expressly otherwise provides or authorizes in writing. Awards
under this Plan may be made in addition to, in combination with, as alternatives
to or in payment of grants, awards or commitments under any other plans or
arrangements of the Corporation or its Subsidiaries.

8.14
Clawback Policy. The awards granted under this Plan are subject to the terms of
the Corporation’s recoupment, clawback or similar policy as it may be in effect
from time to time, as well as any similar provisions of applicable law, any of
which could in certain circumstances require repayment or forfeiture of awards
or any shares of Common Stock or other cash or property received with respect to
the awards (including any value received from a disposition of the shares
acquired upon payment of the awards).

9.     DEFINITIONS
Unless otherwise expressly provided in the applicable award agreement, the
following terms shall have the meanings set forth in this Section 9 for purposes
of awards granted hereunder to the extent any such terms are used with respect
to such an award:
A “Change in Control” of the Corporation shall be deemed to have occurred if any
of the following events occurs:
(i)
Any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of
the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation (an “Acquiring Person”), is or



20


 

--------------------------------------------------------------------------------





becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of more than 33 1/3% of the then outstanding
voting stock of the Corporation;
(ii)
Consummation of a merger or consolidation of the Corporation with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 51% of the combined
voting power of the voting securities of the Corporation or surviving entity
outstanding immediately after such merger or consolidation;

(iii)
Consummation of a sale or other disposition by the Corporation of all or
substantially all of the Corporation’s assets;

(iv)
During any period of two (2) consecutive years (beginning on or after the
Effective Date), individuals who at the beginning of such period constitute the
Board and any new director (other than a director who is a representative or
nominee of an Acquiring Person) whose election by the Board or nomination for
election by the Corporation’s shareholders was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination was previously so
approved, no longer constitute a majority of the Board;

provided, however, in no event shall any acquisition of securities, a change in
the composition of the Board or a merger or other consolidation pursuant to a
plan of reorganization under chapter 11 of the Bankruptcy Code with respect to
the Corporation (“Chapter 11 Plan”), or a liquidation under the Bankruptcy Code
constitute a Change in Control. In addition, notwithstanding the foregoing, a
Change in Control shall not be deemed to have occurred in the event of a sale or
conveyance in which the Corporation continues as a holding company of an entity
or entities that conduct the business or businesses formerly conducted by the
Corporation, or any transaction undertaken for the purpose of reincorporating
the Corporation under the laws of another jurisdiction, if such transaction does
not materially affect the beneficial ownership of the Corporation’s capital
stock.
“Disability” with respect to a participant means that the participant has
experienced one of the following: (1) the participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (2) the
participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the participant’s employer.


21


 

--------------------------------------------------------------------------------





“Good Cause” with respect to a participant means (unless otherwise expressly
provided in the applicable agreement setting forth the terms and conditions of
the award, or another applicable contract with the participant that defines such
term for purposes of determining the effect that a “for cause” termination has
on the participant’s awards) any one of the following: (A) any criminal
conviction of the participant under the laws of the United States or any state
or other political subdivision thereof which, in the good faith determination of
the Corporation renders the participant unsuitable as an employee or officer of
the Corporation or any Subsidiary; (B) the participant’s continued failure to
substantially perform the duties reasonably requested by the Corporation and
commensurate with the participant’s position and within the participant’s
control in such position (other than any such failure resulting from
participant’s incapacity due to the participant’s Disability) after a written
demand for substantial performance is delivered to the participant by the
Corporation, which demand specifically identifies the manner in which the
Corporation believes that the participant has not substantially performed the
participant’s duties, and which performance is not substantially corrected by
the participant within ten (10) days of receipt of such demand; or (C) any
material workplace misconduct or willful failure to comply with the
Corporation’s general policies and procedures as they may exist from time to
time by the Corporation which, in the good faith determination of the
Corporation, renders the participant unsuitable as an employee or officer of
Corporation.
“Good Reason” with respect to a participant means (unless otherwise expressly
provided in the applicable agreement setting forth the terms and conditions of
the award, or another applicable contract with the participant that defines such
term for purposes of determining the effect that a “good reason” termination has
on the participant’s awards) a resignation of the participant’s employment with
the Corporation as a result of and within sixty (60) days after the occurrence
of any of the following without the participant’s written consent: (A) a
meaningful and detrimental reduction in the participant’s authority, duties or
responsibilities, or a meaningful and detrimental change in the participant’s
reporting responsibilities, as in effect immediately prior to the participant’s
termination of employment; (B) a material reduction in the participant’s annual
base salary as in effect immediately prior to the participant’s delivery of
notice to the Corporation stating the basis of the participant’s allegation that
“Good Reason” exists (the “Good Reason Notice”), a material reduction in the
participant’s target annual bonus (expressed as a percentage of base salary), if
any, as in effect immediately prior to the circumstances described in the Good
Reason Notice, or a material failure to provide the participant with any other
form of compensation or material employment benefit being provided to the
participant immediately prior to the circumstances described in the Good Reason
Notice (excluding however, any reduction in the amount of any annual bonus or
the granting or withholding of incentive compensation (including without
limitation options or restricted stock units) but including a material reduction
to the target amount of the bonus as stated above); or (C) a relocation of the
participant’s principal place of employment by more than fifty (50) miles (or
the requirement that the participant be based at a different location), provided
that such relocation results in a longer commute (measured by actual mileage)
for the participant from his or her primary residence to such new location.


22


 

--------------------------------------------------------------------------------





Notwithstanding the foregoing, for any of the foregoing circumstances to
constitute “Good Reason” hereunder, (x) the participant must deliver the Good
Reason Notice to the Corporation within thirty (30) days of the date on which
the circumstances creating “Good Reason” have first occurred, (y) such
circumstances are not corrected by the Corporation in a manner that is
reasonably satisfactory to the participant (including full retroactive
correction with respect to any monetary matter) within thirty (30) days of the
Corporation’s receipt of the Good Reason Notice from the participant and, (z)
the participant thereafter resigns his or her employment within the sixty (60)
day time period described above.
A “Separation from Service” shall mean a “separation from service” within the
meaning of Treasury Regulation Section 1.409A-1(h)(1), without regard to the
optional alternative definitions available thereunder.
An “Unforeseeable Emergency” means a severe financial hardship to the
participant resulting from (i) an illness or accident of the participant, the
participant’s spouse, or a dependent (as defined in Section 152(a) of the Code
without regard to paragraphs (b)(1), (b)(2) and (d)(1)(b) thereof) of the
participant, (ii) loss of the participant’s property due to casualty, or (iii)
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the participant, all as determined by the
Administrator in its sole discretion and in all events constituting an
“unforeseeable emergency” within the meaning of Section 409A of the Code.


23


 